Exhibit 10.31

 

AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT

 

 

This AMENDED AND RESTATED LOAN AND SECURITY AGREEMENT (this “Agreement”) dated
as of November 5, 2002, between SILICON VALLEY BANK, a California chartered
bank, with its principal place of business at 3003 Tasman Drive, Santa Clara,
California 95054 and with a loan production office located at One Newton
Executive Park, Suite 200, 2221 Washington Street, Newton, Massachusetts  02462,
doing business under the name “Silicon Valley East” (“Bank”) and NMS
COMMUNICATIONS CORPORATION, formerly known as NATURAL MICROSYSTEMS CORPORATION,
a Delaware corporation with its chief executive office located at 100 Crossing
Boulevard, Framingham, Massachusetts  (“Borrower”), provides the terms on which
Bank shall lend to Borrower and Borrower shall repay Bank. This Agreement amends
and restates in its entirety a certain Loan and Security Agreement dated as of
May 14, 1999 by and between Borrower and Bank.  The parties agree as follows:

 

1.               ACCOUNTING AND OTHER TERMS

 

Accounting terms not defined in this Agreement shall be construed following
GAAP.  Calculations and determinations must be made following GAAP.  The term
“financial statements” includes the notes and schedules.  The terms “including”
and “includes” always mean “including (or includes) without limitation,” in this
or any Loan Document.  Capitalized terms in this Agreement shall have the
meanings set forth in Section 13.

 

2.               LOAN AND TERMS OF PAYMENT

 

2.1                  Promise to Pay.  Borrower hereby unconditionally promises
to pay Bank the unpaid principal amount of all Credit Extensions and interest on
the unpaid principal amount of the Credit Extensions as and when due in
accordance with this Agreement.

 

2.1.1       Revolving Advances.

 

                Availability under the Non-Formula Line.  Bank shall make
Advances not  exceeding (i) the Non-Formula Line, minus (ii) the amount of all
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit) issued under the Non-Formula Line, minus (iii) the FX Reserve relevant
to the Non-Formula Line, and minus (iv) the aggregate outstanding Advances under
the Non-Formula Line (including any Cash Management Services relating thereto). 
Amounts borrowed under this Section may be repaid and reborrowed during the term
of this Agreement.   The outstanding principal balance of all Credit Extensions
less than or equal to Five Million Dollars ($5,000,000.00) shall be deemed
Credit Extensions under the Non-Formula Line; the outstanding principal balance
of all Credit Extensions greater than Five Million Dollars ($5,000,000.00) shall
be deemed to be Credit Extensions under the Formula  Line.

 

                Availability under the Formula Line.  Upon Borrower’s
utilization of all availability under the Non-Formula Line in Section 2.1.1(a),
Bank shall make Advances under the Formula Line not  exceeding (i) the Formula
Line or the Borrowing Base, whichever is less, minus (ii) the amount of all
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit) issued under the Formula Line, minus (iii) the FX Reserve relevant to
the Formula Line, and minus (iv) the aggregate outstanding Advances under the
Formula Line (including any Cash Management Services relating thereto).  Amounts
borrowed under this Section may be repaid and reborrowed during the term of this
Agreement.    The outstanding principal balance of all Credit Extensions less
than or equal to Five Million Dollars ($5,000,000.00) shall be deemed Credit
Extensions under the Non-Formula Line; the outstanding principal balance of all
Credit Extensions greater than Five Million Dollars ($5,000,000.00) shall be
deemed to be Credit Extensions under the Formula Line.

 

--------------------------------------------------------------------------------


 

                Borrowing Procedure.  To obtain an Advance, Borrower must notify
Bank by facsimile or telephone by 3:00 p.m. Eastern time on the Business Day the
Advance is to be made.  If such notification is by telephone, Borrower must
promptly confirm the notification by delivering to Bank a completed
Payment/Advance Form in the form attached as Exhibit B.  Bank shall credit
Advances to Borrower’s deposit account.  Bank may make Advances under this
Agreement based on instructions from a Responsible Officer or his or her
designee or without instructions if the Advances are necessary to meet
Obligations which have become due.  Bank may rely on any telephone notice given
by a person whom Bank believes is a Responsible Officer or designee. Borrower
shall indemnify Bank for any loss Bank suffers due to such reliance.

 

                Termination; Repayment.  The Revolving Line terminates on the
Maturity Date, when the principal amount of all Advances under the Revolving
Line and the unpaid interest thereon, shall be immediately due and payable.

 

2.1.2       Letters of Credit.

 

(a)           Bank shall issue or have issued Letters of Credit for Borrower’s
account in accordance with Sections 2.1.1, however the face amount of
outstanding Letters of Credit (including drawn but unreimbursed Letters of
Credit and any Letter of Credit Reserve) may not exceed Ten Million Dollars
($10,000,000.00).  Each Letter of Credit shall have an expiry date no later than
180 days after the Maturity Date provided Borrower’s Letter of Credit
reimbursement obligation shall be secured by cash on terms acceptable to Bank on
and after (i) the Maturity Date if the term of this Agreement is not extended by
Bank, or (ii) the occurrence of an Event of Default hereunder.  All  Letters of
Credit shall be, in form and substance, acceptable to Bank in its sole
discretion and shall be subject to the terms and conditions of Bank’s form of
standard Application and Letter of Credit Agreement.  Borrower agrees to execute
any further documentation in connection with the Letters of Credit as Bank may
reasonably request.

 

(b)           The obligation of Borrower to immediately reimburse Bank for
drawings made under Letters of Credit shall be absolute, unconditional and
irrevocable, and shall be performed strictly in accordance with the terms of
this Agreement and such Letters of Credit, under all circumstances whatsoever. 
Borrower shall indemnify, defend, protect,  and hold Bank harmless from any
loss, cost, expense or liability, including, without limitation, reasonable
attorneys’ fees, arising out of or in connection with any Letters of Credit.

 

(c)           Borrower may request that Bank issue a Letter of Credit payable in
a currency other than United States Dollars.  If a demand for payment is made
under any such Letter of Credit, Bank shall treat such demand as an Advance to
Borrower of the equivalent of the amount thereof (plus cable charges) in
United States currency at the then prevailing rate of exchange in San Francisco,
California, for sales of that other currency for cable transfer to the country
of which it is the currency.

 

                Upon the issuance of any letter of credit payable in a currency
other than United States Dollars, Bank shall create a reserve (the “Letter of
Credit Reserve”) under the Revolving Line for letters of credit against
fluctuations in currency exchange rates, in an amount equal to ten percent (10%)
of the face amount of such letter of credit.  The amount of such reserve may be
amended by Bank from time to time to account for fluctuations in the exchange
rate.  The availability of funds under the Revolving Line shall be reduced by
the amount of such reserve for so long as such letter of credit remains
outstanding.

 

2.1.3       Foreign Exchange Sublimit.  In accordance with Section 2.1.1,
Borrower may enter in foreign exchange forward contracts with the Bank under
which Borrower commits to purchase from or sell to Bank a set amount of foreign
currency more than one business day after the contract date (the “FX Forward
Contract”).  Bank shall subtract 10% of each outstanding FX Forward Contract
from the foreign exchange sublimit which is a maximum of Ten Million Dollars
($10,000,000.00) (the “FX Reserve”).  The total FX Forward Contracts at any one

 

2

--------------------------------------------------------------------------------


 

time may not exceed 10 times the amount of the FX Reserve.  Bank may terminate
the FX Forward Contracts if an Event of Default occurs.

 

2.1.4       Cash Management Services Sublimit.  In accordance with Section
2.1.1, Borrower may use up to Ten Million Dollars ($10,000,000.00) for the
Bank’s Cash Management Services, which may include merchant services, direct
deposit of payroll, business credit card, and check cashing services identified
in the various cash management services agreements related to such Cash
Management Services (the “Cash Management Services”).  Such aggregate amounts
utilized under the Cash Management Services Sublimit shall at all times reduce
the amount otherwise available for Credit Extensions.  Any amounts Bank pays on
behalf of Borrower or any amounts that are not paid by Borrower for any Cash
Management Services will be treated as Advances under this Agreement and will
accrue interest at the interest rate applicable to Advances.

 

2.1.5       Undisbursed Credit Extensions.  The Bank’s obligation to lend the
undisbursed portion of the Obligations shall terminate if, in Bank’s sole
discretion, there has been a Material Adverse Change, or there has been any
material adverse deviation by Borrower from the most recent financial
projections of Borrower presented to and accepted by Bank prior to the execution
of this Agreement.

 

2.2          Overadvances.  If Borrower’s Obligations under Section 2.1.1(b)
exceed the lesser of either (i) the Formula Line or (ii) the Borrowing Base,
Borrower must immediately pay in cash to Bank the excess.

 

2.3          Interest Rate; Payments.

 

                Interest Rate. The principal amounts outstanding under the
Revolving Line shall accrue interest at a per annum rate equal to the aggregate
of the Bank’s Prime Rate.   After an Event of Default, Obligations shall bear
interest at five percent (5.0%) above the rate effective immediately before the
Event of Default.  The applicable interest rate hereunder shall increase or
decrease when the Prime Rate changes. Interest is computed on the basis of a 360
day year for the actual number of days elapsed.

 

                Payments.  Interest is payable on the Payment Date of each
month.  Payments received after 12:00 noon Eastern time are considered received
at the opening of business on the next Business Day.  When a payment is due on a
day that is not a Business Day, the payment is due the next Business Day and
additional fees or interest, as applicable, shall continue to accrue.

 

(c)           Debit of Accounts.   Bank may debit any of Borrower’s deposit
accounts including Account Number                   for principal and interest
payments or any amounts Borrower owes Bank. Bank shall promptly notify Borrower
when it debits Borrower’s accounts.  These debits are not a set-off.

 

2.4          Fees.  Borrower shall pay to Bank:

 

                Facility Fee.  A fully earned, non–refundable facility fee of
Twenty-Five Thousand Dollars ($25,000.00) due on the Closing Date; and

 

                Unused Facility Fee.  In addition to the foregoing, as
compensation for the Bank’s maintenance of sufficient funds available for such 
purpose, the Bank shall have earned a Unused Facility Fee (so referred to
herein), which fee shall be paid quarterly, in arrears, on a calendar year
basis, in an amount equal to One Quarter of One percent (0.25%) of the average
unused portion of the Revolving Line, as determined by the Bank. The Borrower
shall not be entitled to any credit, rebate or repayment of any Facility Fee
previously earned by the Bank

 

3

--------------------------------------------------------------------------------


 

pursuant to this Section notwithstanding any termination of the within
Agreement, or suspension or termination of the Bank’s obligation to make loans
and advances hereunder; and

 

                Bank Expenses.  All Bank Expenses (including reasonable
attorneys’ fees and expenses incurred through and after the Closing Date) when
due.

 

3.     CONDITIONS OF LOANS

 

3.1          Conditions Precedent to Initial Credit Extension.  The Bank’s
obligation to make the initial Credit Extension is subject to the condition
precedent that Bank shall have received, in form and substance satisfactory to
Bank, the following:

 

                this Agreement;

 

                a certificate of the Secretary of Borrower with respect to
articles, bylaws, incumbency and resolutions authorizing the execution and
delivery of this Agreement;

 

                a legal opinion of Borrower’s in-house counsel, in form and
substance acceptable to Bank;

 

                Ratification of Guaranty;

 

                financing statements (Forms UCC–1);

 

                Account Control Agreement/ Investment Account Control Agreement;

 

                payment of the fees and Bank Expenses then due specified in
Section 2.4 hereof;

 

                Certificate of Foreign Qualification (if applicable);

 

                Certificate of Good Standing/Legal Existence; and

 

                such other documents, and completion of such other matters, as
Bank may reasonably deem necessary or appropriate.

 

3.2          Conditions Precedent to all Credit Extensions.  Bank’s obligations
to make each Credit Extension, including the initial Credit Extension, is
subject to the following:

 

                timely receipt of any Payment/Advance Form; and

 

                the representations and warranties in Section 5 shall be
materially true on the date of the Payment/Advance Form and on the effective
date of each Credit Extension and no Event of Default shall have occurred and be
continuing, or result from the Credit Extension. Each Credit Extension is
Borrower’s representation and warranty on that date that the representations and
warranties in Section 5 remain true.

 

4.     CREATION OF SECURITY INTEREST

 

4.1          Grant of Security Interest.  Borrower hereby grants Bank, to secure
the payment and performance in full of all of the Obligations and the
performance of each of Borrower’s duties under the Loan Documents, a continuing
security interest in, and pledges and assigns to the Bank, the Collateral,
wherever located, whether now owned or hereafter acquired or arising, and all
proceeds and products thereof.  Borrower warrants and represents that

 

4

--------------------------------------------------------------------------------


 

the security interest granted herein shall be a first priority security interest
in the Collateral.  Bank may place a “hold” on any deposit account pledged as
Collateral.

 

Borrower agrees that any disposition of the Collateral in violation of this
Agreement, by either the Borrower or any other Person, shall be deemed to
violate the rights of the Bank under the Code. If the Agreement is terminated,
Bank’s lien and security interest in the Collateral shall continue until
Borrower fully satisfies its Obligations.

 

4.2          Authorization to File Financing Statements.  Borrower hereby
authorizes Bank to file financing statements, without notice to Borrower, with
all appropriate jurisdictions in order to perfect or protect Bank’s interest or
rights hereunder.

 

5.     REPRESENTATIONS AND WARRANTIES

 

Borrower represents and warrants as follows:

 

5.1          Due Organization and Authorization.  Borrower and each Subsidiary
is duly existing and in good standing in its state of formation and qualified
and licensed to do business in, and in good standing in, any state in which the
conduct of its business or its ownership of property requires that it be
qualified except where the failure to do so could not reasonably be expected to
cause a Material Adverse Change.   In connection with this Agreement, the
Borrower delivered to the Bank a certificate signed by the Borrower and entitled
“Perfection Certificate”.  The Borrower represents and warrants to the Bank
that: (a) the Borrower’s exact legal name is that indicated on the Perfection
Certificate and on the signature page hereof; and (b) the Borrower is an
organization of the type, and is organized in the jurisdiction, set forth in the
Perfection Certificate; and (c) the Perfection Certificate accurately sets forth
the Borrower’s organizational identification number or accurately states that
the Borrower has none; and (d) the Perfection Certificate accurately sets forth
the Borrower’s place of business, or, if more than one, its chief executive
office as well as the Borrower’s mailing address if different, and (e) all other
information set forth on the Perfection Certificate pertaining to the Borrower
is accurate and complete.  If the Borrower does not now have an organizational
identification number, but later obtains one, Borrower shall forthwith notify
the Bank of such organizational identification number

 

The execution, delivery and performance of the Loan Documents have been duly
authorized, and do not conflict with Borrower’s organizational documents, nor
constitute an event of default under any material agreement by which Borrower is
bound.  Borrower is not in default under any agreement to which or by which it
is bound in which the default could reasonably be expected to cause a Material
Adverse Change.

 

5.2          Collateral.  Borrower has good title to the Collateral, free of
Liens except Permitted Liens.  Borrower has no deposit account, other than the
deposit accounts with Bank and deposit accounts described in the Perfection
Certificate delivered to the Bank in connection herewith.  The Accounts are bona
fide, existing obligations, and the service or property has been performed or
delivered to the account debtor or its agent for immediate shipment to and
unconditional acceptance by the account debtor. The Collateral is not in the
possession of any third party bailee (such as a warehouse) with the exception of
contract manufacturers listed on the Perfection Certificate, as scheduled on
this date.  In the event that Borrower, after the date hereof, intends to store
or otherwise deliver any portion of the Collateral to a bailee, then Borrower
will first receive the written consent of Bank and such bailee must acknowledge
in writing that the bailee is holding such Collateral for the benefit of Bank. 
Borrower has no knowledge of any actual or imminent Insolvency Proceeding of any
account debtor whose accounts are an Eligible Account in any Borrowing Base
Certificate.  All Inventory is in all material respects of good and marketable
quality, free from material defects.

 

5.3          Litigation.  Except as shown in the Perfection Certificate, there
are no actions or proceedings pending or, to the knowledge of Borrower’s
Responsible Officers or legal counsel, threatened by or against Borrower or any
Subsidiary in which an adverse decision could reasonably be expected to cause a
Material Adverse Change.

 

5

--------------------------------------------------------------------------------


 

5.4          No Material Deviation  in Financial Statements.  All consolidated
financial statements for Borrower and any Subsidiary delivered to Bank fairly
present in all material respects Borrower’s consolidated financial condition and
Borrower’s consolidated results of operations.  There has not been any material
deterioration in Borrower’s consolidated financial condition since the date of
the most recent financial statements submitted to Bank.

 

5.5          Solvency.  Borrower is able to pay its debts (including trade
debts) as they mature.

 

5.6          Regulatory Compliance.  Borrower is not an “investment company” or
a company “controlled” by an “investment company” under the Investment Company
Act.  Borrower is not engaged as one of its important activities in extending
credit for margin stock (under Regulations T and U of the Federal Reserve Board
of Governors).  Borrower has complied in all material respects with the Federal
Fair Labor Standards Act.  Borrower has not violated any laws, ordinances or
rules, the violation of which could reasonably be expected to cause a Material
Adverse Change.  None of Borrower’s or any Subsidiary’s properties or assets has
been used by Borrower or any Subsidiary or, to the best of Borrower’s knowledge,
by previous Persons, in disposing, producing, storing, treating, or transporting
any hazardous substance other than legally.  Borrower and each Subsidiary has
timely filed all required tax returns and paid, or made adequate provision to
pay, all material taxes, except those being contested in good faith with
adequate reserves under GAAP.  Borrower and each Subsidiary has obtained all
consents, approvals and authorizations of, made all declarations or filings
with, and given all notices to, all government authorities that are necessary to
continue its business as currently conducted except where the failure to make
such declarations, notices or filings would  not reasonably be expected to cause
a Material Adverse Change.

 

5.7          Subsidiaries.  Borrower does not own any stock, partnership
interest or other equity securities except for Permitted Investments.

 

5.8          Full Disclosure.  No written representation, warranty or other
statement of Borrower in any certificate or written statement given to Bank
taken together with all such written certificates and written statements given
to Bank contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained in the certificates or
statements not misleading (it being recognized by Bank that the projections and
forecasts provided by Borrower in good faith and based upon reasonable
assumptions are not viewed as facts and that actual results during the period or
periods covered by such projections and forecasts may differ from the projected
or forecasted results).

 

6.     AFFIRMATIVE COVENANTS

 

Borrower shall do all of the following:

 

6.1          Government Compliance.  Borrower shall maintain its and all
Subsidiaries’ legal existence and good standing in its jurisdiction of formation
and maintain qualification in each jurisdiction in which the failure to so
qualify would reasonably be expected to have a material adverse effect on
Borrower’s business or operations.  Borrower shall comply, and have each
Subsidiary comply, with all laws, ordinances and regulations to which it is
subject, noncompliance with which could have a Material Adverse Change.

 

6.2          Financial Statements, Reports, Certificates.

 

                Borrower shall deliver to Bank:  (i) quarterly, but no later
than five (5) days of filing with the Securities Exchange Commission (the
“SEC”), a Compliance Certificate signed by a Responsible Officer in the form of
Exhibit D, together with a company prepared consolidated balance sheet and
income statement covering the Borrower’s consolidated operations during such
period; (ii) annually, but not later than five(5) days of filing with the SEC,
audited consolidated financial statements prepared under GAAP, consistently
applied, together with an unqualified opinion on the financial statements from
an independent certified public accounting firm acceptable to Bank; (iii) within
five (5) days of filing, copies of all statements, reports and

 

6

--------------------------------------------------------------------------------


 

notices made available to Borrower’s security holders or to any holders of
Subordinated Debt and all reports on Form 10-K, 10-Q and 8–K filed with the SEC;
(iv) a prompt report of any legal actions pending or threatened against Borrower
or any Subsidiary that could result in damages or costs to Borrower or any
Subsidiary of One Hundred Thousand Dollars ($100,000.00) or more; (v) as soon as
available, but no later than thirty days (30) of approval, revised budgets,
sales projections, operating plans; (vi) any other financial information
reasonably requested by Bank.

 

                Within thirty (30) days after the last day of each quarter in
which either (i) Obligations under the Formula Line are outstanding, or (ii)
Advances under the Formula Line were made, Borrower shall deliver to Bank a
Borrowing Base Certificate signed by a Responsible Officer in the form of
Exhibit C, with aged listings of accounts receivable (by invoice date).

 

6.3          Inventory; Returns.  Borrower shall keep all Inventory in good and
marketable condition, free from material defects.  Returns and allowances
between Borrower and its account debtors shall follow Borrower’s customary
practices as they exist at the Closing Date.  Borrower must promptly notify Bank
of all returns, recoveries, disputes and claims that involve more than Fifty
Thousand Dollars ($50,000.00).

 

6.4          Taxes.  Borrower shall make, and cause each Subsidiary to make,
timely payment of all material federal, state, and local taxes or assessments
(other than taxes and assessments which Borrower is contesting in good faith,
with adequate reserves maintained in accordance with GAAP) and will deliver to
Bank, on demand, appropriate certificates attesting to such payments.

 

6.5          Insurance.  Borrower shall keep its business and the Collateral
insured for risks and in amounts,   and as Bank may reasonably request. 
Insurance policies shall be in a form, with companies, and in amounts that are
satisfactory to Bank.  The Bank acknowledges that it has been provided with a
Certificate of Insurance with acceptable coverage limits.  All property policies
shall have a lender’s loss payable endorsement showing Bank as an additional 
loss payee and all liability policies shall show the Bank as an additional
insured and  all policies shall provide that the insurer must give Bank at least
twenty (20) days notice before canceling its policy.  At Bank’s request,
Borrower shall deliver certified copies of policies and evidence of all premium
payments. Proceeds payable under any policy shall, at Bank’s option, be payable
to Bank on account of the Obligations.  Notwithstanding the foregoing, so long
as no Event of Default has occurred and is continuing, Borrower shall have the
option of applying the proceeds of any casualty policy  up to $200,000.00, in
the aggregate, toward the replacement or repair of destroyed or damaged
property; provided that (i) any such replaced or repaired property (a) shall be
of equal or like value as the replaced or repaired Collateral and (b) shall be
deemed Collateral in which Bank has been granted a first priority security
interest and (ii) after the occurrence and during the continuation of an Event
of Default all proceeds payable under such casualty policy shall, at the option
of the Bank, be payable to Bank on account of the Obligations.  If Borrower
fails to obtain insurance as required under Section 6.5 or to pay any amount or
furnish any required proof of payment to third persons and the Bank, Bank may
make all or part of such payment or obtain such insurance policies required in
Section 6.5, and take any action under the policies Bank deems prudent.

 

6.6          Accounts. In order to permit the Bank to monitor the Borrower’s
financial performance and condition, Borrower, and all Borrower’s Subsidiaries,
shall maintain Borrower’s, and such Subsidiaries’, primary depository,
operating, and securities accounts with Bank, except as set forth on the
Perfection Certificate delivered to the Bank as of the date hereof.  In addition
to the foregoing, on the Closing Date, and at all times thereafter, Borrower
shall maintain not less than Ten Million Dollars ($10,000,000.00) in
unrestricted cash or securities, in accounts with the Bank or a Bank subsidiary,
directed by Bank.  Any Guarantor shall maintain all depository, operating and
securities accounts with Bank, except as set forth on the Perfection Certificate
delivered to the Bank as of the date hereof.  Borrower shall identify to Bank,
in writing, any bank or securities account opened by Borrower with any
institution other than Bank.  In addition, for each such account that the
Borrower or Guarantor at any time opens or maintains, Borrower shall use
reasonably efforts, at the Bank’s request and option, pursuant to an agreement
in form and substance acceptable to the Bank, cause the depositary bank or
securities intermediary to agree that such account is the collateral of the Bank
pursuant to the terms hereunder.  The provisions of this

 

7

--------------------------------------------------------------------------------


 

paragraph shall not apply to deposit accounts exclusively used for payroll,
payroll taxes and other employee wage and benefit payments to or for the benefit
of the Borrower’s employees.

 

6.7          Financial Covenants.

 

Borrower shall maintain at all times, to be tested as of the last day of each
quarter, unless otherwise noted:

 

(a)  Tangible Net Worth.  Borrower shall maintain a Tangible Net Worth of not
less than One Hundred Million Dollars ($100,000,000.00).

 

6.8          Further Assurances.  Borrower shall execute any further instruments
and take further action as Bank reasonably requests to perfect or continue
Bank’s security interest in the Collateral or to effect the purposes of this
Agreement.

 

6.9          Ratification of Negative Pledge Agreement.   Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
a certain Negative Pledge Agreement dated as of May 14, 1999 between Borrower
and Bank, and acknowledges, confirms and agrees that said Negative Pledge
Agreement shall remain in full force and effect.

 

7.     NEGATIVE COVENANTS

 

Borrower shall not do any of the following without the Bank’s prior written
consent which shall not be unreasonably withheld.

 

7.1          Dispositions.  Convey, sell, lease, transfer or otherwise dispose
of (collectively a “Transfer”), or permit any of its Subsidiaries to Transfer,
all or any part of its business or property, except for Transfers (i) of
Inventory in the ordinary course of business; (ii) of non-exclusive licenses and
similar arrangements for the use of the property of Borrower or its Subsidiaries
in the ordinary course of business; (iii) that constitute payment of normal and
usual operating expenses in the ordinary course of business; or (iv) of worn–out
or obsolete Equipment.

 

7.2          Changes in Business, Ownership, Management or Business Locations. 
Engage in or permit any of its Subsidiaries to engage in any business other than
the businesses currently engaged in by Borrower or reasonably related thereto,
or have a material change in its ownership (other than by the sale of Borrower’s
equity securities in a public offering or to venture capital investors so long
as Borrower identifies to Bank the venture capital investors prior to the
closing of the investment), or management.  Borrower shall not, without at least
ten (10) days subsequent written notice to Bank: (i) relocate its chief
executive office, or (ii) change its jurisdiction of organization, or (iii)
change its organizational structure or type, or (iv) change its legal name, or
(v) change any organizational number (if any) assigned by its jurisdiction of
organization.

 

7.3          Mergers or Acquisitions.  Merge or consolidate, or permit any of
its Subsidiaries to merge or consolidate, with any other Person, or acquire, or
permit any of its Subsidiaries to acquire, all or substantially all of the
capital stock or property of another Person.   A Subsidiary may merge or
consolidate into another Subsidiary or into Borrower.

 

7.4          Indebtedness.  Create, incur, assume, or be liable for any
Indebtedness, or permit any Subsidiary to do so, other than Permitted
Indebtedness.

 

7.5          Encumbrance.  Create, incur, or allow any Lien on any of its
property, or assign or convey any right to receive income, including the sale of
any Accounts, or permit any of its Subsidiaries to do so, except for Permitted
Liens, or permit any Collateral not to be subject to the first priority security
interest granted herein.  The Collateral may also be subject to Permitted Liens.

 

8

--------------------------------------------------------------------------------


 

7.6          Distributions; Investments.  (i) Directly or indirectly acquire or
own any Person, or make any Investment in any Person, other than Permitted
Investments, or permit any of its Subsidiaries to do so; or (ii) pay any
dividends or make any distribution or payment or redeem, retire or purchase any
capital stock.

 

7.7          Transactions with Affiliates.  Directly or indirectly enter into or
permit to exist any material transaction with any Affiliate of Borrower, except
for transactions that are in the ordinary course of Borrower’s business, upon
fair and reasonable terms that are no less favorable to Borrower than would be
obtained in an arm’s length transaction with a non-affiliated Person.

 

7.8          Subordinated Debt.  Make or permit any payment on any Subordinated
Debt, except under the terms of the Subordinated Debt, or amend any provision in
any document relating to the Subordinated Debt, without Bank’s prior written
consent.

 

7.9          Compliance.  Become an “investment company” or a company controlled
by an “investment company”, under the Investment Company Act of 1940 or
undertake as one of its important activities extending credit to purchase or
carry margin stock, or use the proceeds of any Credit Extension for that
purpose; fail to meet the minimum funding requirements of ERISA, permit a
Reportable Event or Prohibited Transaction, as defined in ERISA, to occur; fail
to comply with the Federal Fair Labor Standards Act or violate any other law or
regulation, if the violation could reasonably be expected to have a material
adverse effect on Borrower’s business or operations or would reasonably be
expected to cause a Material Adverse Change, or permit any of its Subsidiaries
to do so.

 

8.     EVENTS OF DEFAULT

 

Any one of the following is an Event of Default:

 

8.1          Payment Default.  Borrower fails to pay any of the Obligations
within three (3) days after their due date. During the additional period the
failure to cure the default is not an Event of Default (but no Credit Extension
shall be made during the cure period);

 

8.2          Covenant Default.  Borrower fails or neglects to perform any
obligation in Section 6 or violates any covenant in Section 7 or fails or
neglects to perform, keep, or observe any other material term, provision,
condition,  covenant or agreement contained in this Agreement, any Loan
Documents, or in any present or future agreement between Borrower and Bank and
as to any default under such other material term, provision, condition, covenant
or agreement that can be cured, has failed to cure the default within ten (10)
days after the occurrence thereof; provided, however, that if the default cannot
by its nature be cured within the ten (10) day period or cannot after diligent
attempts by Borrower be cured within such ten (10) day period, and such default
is likely to be cured within a reasonable time, then Borrower shall have an
additional period  (which shall not in any case exceed thirty (30) days) to
attempt to cure such default, and within such reasonable time period the failure
to cure the default shall not be deemed an Event of Default (but no Credit
Extensions shall be made during such cure period).  Grace periods provided under
this section shall not apply, to financial covenants or any other covenants that
are required to be satisfied, completed or tested by a date certain.

 

8.3          Material Adverse Change.  A Material Adverse Change occurs;

 

8.4          Attachment.  (i) Any material portion of Borrower’s assets is
attached, seized, levied on, or comes into possession of a trustee or receiver
and the attachment, seizure or levy is not removed in fifteen (15) days; (ii)
the service of process upon the Borrower seeking to attach, by trustee or
similar process, any funds of the Borrower on deposit with the Bank; (iii)
Borrower is enjoined, restrained, or prevented by court order from conducting a
material part of its business; (iv) a judgment or other claim becomes a Lien on
a material portion of Borrower’s assets; or (v) a notice of lien, levy, or
assessment is filed against any of Borrower’s assets by any government agency
and not paid within fifteen (15) days after Borrower receives notice.  These are
not Events of Default if stayed or if a bond is posted pending contest by
Borrower (but no Credit Extensions shall be made during the cure period);

 

9

--------------------------------------------------------------------------------


 

8.5          Insolvency.  (i) Borrower becomes insolvent; (ii) Borrower begins
an Insolvency Proceeding; or (iii) an Insolvency Proceeding is begun against
Borrower and not dismissed or stayed within thirty (30) days (but no Credit
Extensions shall be made before any Insolvency Proceeding is dismissed);

 

8.6          Other Agreements.  If there is a default in any agreement to which
Borrower is a party with a third party or parties resulting in a right by such
third party or parties, whether or not exercised, to accelerate the maturity of
any Indebtedness in an amount in excess of One Hundred Thousand Dollars
($100,000) or that could result in a  Material Adverse Change;

 

8.7          Judgments.  If a judgment or judgments for the payment of money in
an amount, individually or in the aggregate, of at least Two Hundred Thousand
Dollars ($200,000) shall be rendered against Borrower and shall remain
unsatisfied and unstayed for a period of twenty  (20) days (provided that no
Credit Extensions will be made prior to the satisfaction or stay of such
judgment);

 

8.8          Misrepresentations.  If Borrower or any Person acting for Borrower
makes any material misrepresentation or material misstatement now or later in
any warranty or representation in this Agreement or in any writing delivered to
Bank or to induce Bank to enter this Agreement or any Loan Document.

 

8.1          ­Guaranty.  (i) Any guaranty of any Obligations terminates or
ceases for any reason to be in full force; or (ii) any Guarantor does not
perform any obligation under any guaranty of the Obligations; or (iii) any
material misrepresentation or material misstatement exists now or later in any
warranty or representation in any guaranty of the Obligations or in any
certificate delivered to Bank in connection with the guaranty; or (iv) any
circumstance described in Section 7, or Sections 8.4, 8.5 or 8.7 occurs to any
Guarantor, or (v) the death, liquidation, winding up, termination of existence,
or insolvency of any Guarantor.

 

9.     BANK’S RIGHTS AND REMEDIES

 

9.1          Rights and Remedies.  When an Event of Default occurs and continues
Bank may, without notice or demand, do any or all of the following:

 

        Declare all Obligations immediately due and payable (but if an Event of
Default described in Section 8.5 occurs all Obligations are immediately due and
payable without any action by Bank);

 

        Stop advancing money or extending credit for Borrower’s benefit under
this Agreement or under any other agreement between Borrower and Bank;

 

        Settle or adjust disputes and claims directly with account debtors for
amounts, on terms and in any order that Bank considers advisable and notify any
Person owing Borrower money of Bank’s security interest in such funds and verify
the amount of such account.  Borrower shall collect all payments in trust for
Bank and, if requested by Bank, immediately deliver the payments to Bank in the
form received from the account debtor, with proper endorsements for deposit;

 

        Make any payments and do any acts it considers necessary or reasonable
to protect its security interest in the Collateral.  Borrower shall assemble the
Collateral if Bank requests and make it available as Bank designates.  Bank may
enter premises where the Collateral is located, take and maintain possession of
any part of the Collateral, and pay, purchase, contest, or compromise any Lien
which appears to be prior or superior to its security interest and pay all
expenses incurred. Borrower grants Bank a license to enter and occupy any of its
premises, without charge, to exercise any of Bank’s rights or remedies;

 

        Apply to the Obligations any (i) balances and deposits of Borrower it
holds, or (ii) any amount held by Bank owing to or for the credit or the account
of Borrower;

 

10

--------------------------------------------------------------------------------


 

        Ship, reclaim, recover, store, finish, maintain, repair, prepare for
sale, advertise for sale, and sell the Collateral.  Bank is hereby granted a
non-exclusive, royalty-free license or other right, solely pursuant to the
provisions of this Section 9.1, to use, without charge, Borrower’s labels,
patents, copyrights, mask works, rights of use of any name, trade secrets, trade
names, trademarks, service marks, and advertising matter, or any similar
property as it pertains to the Collateral, in completing production of,
advertising for sale, and selling any Collateral.  In connection with Bank’s
exercise of its rights under this Section, Borrower’s rights under all licenses
and all franchise agreements inure to Bank’s benefit; and

 

        Dispose of the Collateral according to the Code.

 

9.2          Power of Attorney.  Borrower hereby irrevocably appoints Bank as
its lawful attorney-in-fact, to be effective upon the occurrence and during the
continuance of an Event of Default, to:  (i) endorse Borrower’s name on any
checks or other forms of payment or security; (ii) sign Borrower’s name on any
invoice or bill of lading for any Account or drafts against account debtors;
(iii) settle and adjust disputes and claims about the Accounts directly with
account debtors, for amounts and on terms Bank determines reasonable; (iv) make,
settle, and adjust all claims under Borrower’s insurance policies; and (v)
transfer the Collateral into the name of Bank or a third party as the Code
permits.  Borrower hereby appoints Bank as its lawful attorney-in-fact to sign
Borrower’s name on any documents necessary to perfect or continue the perfection
of any security interest regardless of whether an Event of Default has occurred
until all Obligations have been satisfied in full and Bank is under no further
obligation to make Credit Extensions hereunder.  Bank’s foregoing appointment as
Borrower’s attorney in fact, and all of Bank’s rights and powers, coupled with
an interest, are irrevocable until all Obligations have been fully repaid and
performed and Bank’s obligation to provide Credit Extensions terminates.

 

9.3          Bank Expenses.  Any amounts paid by Bank as provided herein are
Bank Expenses and are immediately due and payable, and shall bear interest at
the then applicable rate and be secured by the Collateral.  No payments by Bank
shall be deemed an agreement to make similar payments in the future or Bank’s
waiver of any Event of Default.

 

9.4          Bank’s Liability for Collateral.  So long as the Bank complies with
reasonable banking practices regarding the safekeeping of collateral, the Bank
shall not be liable or responsible for: (a) the safekeeping of the Collateral;
(b) any loss or damage to the Collateral; (c) any diminution in the value of the
Collateral; or (d) any act or default of any carrier, warehouseman, bailee, or
other person.  Borrower bears all risk of loss, damage or destruction of the
Collateral.

 

9.5          Remedies Cumulative.  Bank’s rights and remedies under this
Agreement, the Loan Documents, and all other agreements are cumulative.  Bank
has all rights and remedies provided under the Code, by law, or in equity.
Bank’s exercise of one right or remedy is not an election, and Bank’s waiver of
any Event of Default is not a continuing waiver. Bank’s delay is not a waiver,
election, or acquiescence. No waiver hereunder shall be effective unless signed
by Bank and then is only effective for the specific instance and purpose for
which it was given.

 

9.6          Demand Waiver.  Borrower waives demand, notice of default or
dishonor, notice of payment and nonpayment, notice of any default, nonpayment at
maturity, release, compromise, settlement, extension, or renewal of accounts,
documents, instruments, chattel paper, and guarantees held by Bank on which
Borrower is liable.

 

10.   NOTICES

 

All notices or demands by any party to this Agreement or any other related
agreement must be in writing and be personally delivered or sent by an overnight
delivery service, by certified mail, postage prepaid, return receipt requested,
or by telefacsimile at the addresses listed below.  Either Bank or Borrower  may
change its notice address by giving the other written notice.

 

If to Borrower:      NMS Communications Corporation

100 Crossing Boulevard

 

11

--------------------------------------------------------------------------------


 

Framingham, Massachusetts 01702

Attn:

FAX:

 

If to Bank:              Silicon Valley Bank

One Newton Executive Park, Suite 200

2221 Washington Street

Newton, Massachusetts  02462

Attn: Mr. Jonathan Gray

Fax:  (617) 969-5973

 

with a copy to:      Riemer & Braunstein LLP

Three Center Plaza

Boston, Massachusetts 02108

Attn: David A. Ephraim, Esquire

FAX: (617) 880-3456

 

 

11.   CHOICE OF LAW, VENUE AND JURY TRIAL WAIVER

 

Massachusetts law governs the Loan Documents without regard to principles of
conflicts of law.  Borrower and Bank each submit to the exclusive jurisdiction
of the State and Federal courts in Massachusetts; provided, however, that if for
any reason Bank cannot avail itself of such courts in the Commonwealth of
Massachusetts, Borrower accepts jurisdiction of the courts and venue in Santa
Clara County, California.  NOTWITHSTANDING THE FOREGOING,  THE BANK SHALL HAVE
THE RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE BORROWER OR ITS PROPERTY
IN THE COURTS OF ANY OTHER JURISDICTION WHICH THE BANK DEEMS NECESSARY OR
APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR TO OTHERWISE ENFORCE THE
BANK’S RIGHTS AGAINST THE BORROWER OR ITS PROPERTY.

 

BORROWER AND BANK EACH WAIVE THEIR RIGHT TO A JURY TRIAL OF ANY CLAIM OR CAUSE
OF ACTION ARISING OUT OF OR BASED UPON THIS AGREEMENT, THE LOAN DOCUMENTS OR ANY
CONTEMPLATED TRANSACTION, INCLUDING CONTRACT, TORT, BREACH OF DUTY AND ALL OTHER
CLAIMS. THIS WAIVER IS A MATERIAL INDUCEMENT FOR BOTH PARTIES TO ENTER INTO THIS
AGREEMENT.  EACH PARTY HAS REVIEWED THIS WAIVER WITH ITS COUNSEL.

 

12.   GENERAL PROVISIONS

 

12.1        Successors and Assigns.  This Agreement binds and is for the benefit
of the successors and permitted assigns of each party.  Borrower may not assign
this Agreement or any rights or Obligations under it without Bank’s prior
written consent which may be granted or withheld in Bank’s discretion.  Bank has
the right, without the consent of or notice to Borrower, to sell, transfer,
negotiate, or grant participation in all or any part of, or any interest in,
Bank’s obligations, rights and benefits under this Agreement, the Loan Documents
or any related agreement.

 

12.2        Indemnification.  Borrower hereby indemnifies, defends and holds the
Bank and its officers, employees and agents against:  (a) all obligations,
demands, claims, and liabilities asserted by any other party in connection with
the transactions contemplated by the Loan Documents; and (b) all losses or Bank
Expenses incurred, or paid by Bank from, following, or consequential to
transactions between Bank and Borrower (including reasonable attorneys’ fees and
expenses), except for losses caused by Bank’s gross negligence or willful
misconduct.

 

12

--------------------------------------------------------------------------------


 

12.3        Right of Set-Off.   Borrower and any guarantor hereby grant to Bank,
a lien, security interest and right of setoff as security for all Obligations to
Bank, whether now existing or hereafter arising upon and against all deposits,
credits, collateral and property, now or hereafter in the possession, custody,
safekeeping or control of Bank or any entity under the control of the Bank or in
transit to any of them.  At any time after the occurrence and during the
continuance of an Event of Default, without demand or notice, Bank may set off
the same or any part thereof and apply the same to any liability or obligation
of Borrower and any guarantor even though unmatured and regardless of the
adequacy of any other collateral securing the Obligations.  ANY AND ALL RIGHTS
TO REQUIRE BANK TO EXERCISE ITS RIGHTS OR REMEDIES WITH RESPECT TO ANY OTHER
COLLATERAL WHICH SECURES THE OBLIGATIONS, PRIOR TO EXERCISING ITS RIGHT OF
SETOFF WITH RESPECT TO SUCH DEPOSITS, CREDITS OR OTHER PROPERTY OF THE BORROWER
OR ANY GUARANTOR, ARE HEREBY KNOWINGLY, VOLUNTARILY AND IRREVOCABLY WAIVED.

 

12.4        Time of Essence.  Time is of the essence for the performance of all
Obligations in this Agreement.

 

12.5        Severability of Provision.  Each provision of this Agreement is
severable from every other provision in determining the enforceability of any
provision.

 

12.6        Amendments in Writing; Integration.  All amendments to this
Agreement must be in writing signed by both Bank and Borrower.  This Agreement
and the Loan Documents represent the entire agreement about this subject matter,
and supersede prior negotiations or agreements.  All prior agreements,
understandings, representations, warranties, and negotiations between the
parties about the subject matter of this Agreement and the Loan Documents merge
into this Agreement and the Loan Documents.

 

12.7        Counterparts.  This Agreement may be executed in any number of
counterparts and by different parties on separate counterparts, each of which,
when executed and delivered, are an original, and all taken together, constitute
one Agreement.

 

12.8        Survival.  All covenants, representations and warranties made in
this Agreement continue in full force while  any Obligations remain
outstanding.  The obligation of Borrower in Section 12.2 to indemnify Bank shall
survive until the statute of limitations with respect to such claim or cause of
action shall have run; provided that so long as the Obligations have been
satisfied, and Bank has no commitment to make any Credit Extensions or to make
any other loans to Borrower, Bank shall release all security interests granted
hereunder and redeliver all Collateral held by it in accordance with applicable
law.

 

12.9        Confidentiality.  In handling any confidential information, Bank
shall exercise the same degree of care that it exercises for its own proprietary
information, but disclosure of information may be made: (i) to Bank’s
subsidiaries or affiliates in connection with their business with Borrower; (ii)
to prospective transferees or purchasers of any interest in the Credit
Extensions (provided, however, Bank shall use commercially reasonable efforts in
obtaining such prospective transferee’s or purchaser’s agreement to the terms of
this provision); (iii) as required by law, regulation, subpoena, or other order,
(iv) as required in connection with Bank’s examination or audit; and (v) as Bank
considers appropriate in exercising remedies under this Agreement.  Confidential
information does not include information that either: (a) is in the public
domain or in Bank’s possession when disclosed to Bank, or becomes part of the
public domain after disclosure to Bank; or (b) is disclosed to Bank by a third
party, if Bank does not know that the third party is prohibited from disclosing
the information.

 

12.10      Amended and Restated Loan and Security Agreement.  This Agreements
amends and restates in its entirety a certain Loan and Security Agreement dated
as of May 14, 1999 by and between Borrower and Bank.

 

13.   DEFINITIONS

 

13.1        Definitions.  In this Agreement:

 

13

--------------------------------------------------------------------------------


 

“Accounts” are all accounts, contract rights, and  other  obligations owed
Borrower in connection with its sale or lease of goods (including licensing
software and other technology) or provision of services, all credit insurance,
guaranties, other security and  all merchandise returned or reclaimed by
Borrower and Borrower’s Books relating to any of the foregoing, as such
definition may be amended from time to time according to the Code.

 

“Advance” or “Advances” is a loan advance (or advances) under the Revolving
Line.

 

“Affiliate” of a Person is a Person that owns or controls directly or indirectly
the Person, any Person that controls or is controlled by or is under common
control with the Person, and each of that Person’s senior executive officers,
directors, partners and, for any Person that is a limited liability company,
that Person’s managers and members.

 

“Bank Expenses” are all audit fees and expenses and reasonable costs or expenses
(including reasonable attorneys’ fees and expenses) for preparing, negotiating,
administering, defending and enforcing the Loan Documents (including appeals or
Insolvency Proceedings).

 

“Borrower’s Books” are all Borrower’s books and records including ledgers,
records regarding Borrower’s assets or liabilities, the Collateral, business
operations or financial condition and all computer programs or discs or any
equipment containing such information.

 

“Borrowing Base” is seventy-five percent (75.0%) of Eligible Accounts, as
determined by Bank from Borrower’s most recent Borrowing Base Certificate.

 

“Business Day” is any day that is not a Saturday, Sunday or a day on which the
Bank is closed.

 

“Cash Management Services” are defined in Section 2.1.4.

 

“Closing Date” is the date of this Agreement.

“Code” is the Uniform Commercial Code as adopted in Massachusetts, as amended
and as may be amended and in effect from time to time.

 

“Collateral” is any and all properties, rights and assets of the Borrower listed
on Exhibit A, now, or in the future, in which the Borrower obtains an interest,
or the power to transfer rights.

 

“Contingent Obligation” is, for any Person, any direct or indirect liability,
contingent or not, of that Person for (i) any indebtedness, lease, dividend,
letter of credit or other obligation of another such as an obligation directly
or indirectly guaranteed, endorsed, co–made, discounted or sold with recourse by
that Person, or for which that Person is directly or indirectly liable; (ii) any
obligations for undrawn letters of credit for the account of that Person; and
(iii) all obligations from any interest rate, currency or commodity swap
agreement, interest rate cap or collar agreement, or other agreement or
arrangement designated to protect a Person against fluctuation in interest
rates, currency exchange rates or commodity prices;  but “Contingent Obligation”
does not include endorsements in the ordinary course of business.  The amount of
a Contingent Obligation is the stated or determined amount of the primary
obligation for which the Contingent Obligation is made or, if not determinable,
the maximum reasonably anticipated liability for it determined by the Person in
good faith; but the amount may not exceed the maximum of the obligations under
the guarantee or other support arrangement.

 

“Credit Extension” is each Advance, Letter of Credit, Exchange Contract, or any
other extension of credit by Bank for Borrower’s benefit.

 

“Current Assets” are amounts that under GAAP should be included on that date as
current assets on Borrower’s consolidated balance sheet.

 

14

--------------------------------------------------------------------------------


 

“Eligible Accounts” are billed Accounts in the ordinary course of Borrower’s
business that meet all Borrower’s representations and warranties in Section 5.2;
but Bank may change eligibility standards by giving Borrower notice.  Unless
Bank agrees otherwise in writing, Eligible Accounts shall not include:

 

        Accounts that the account debtor has not paid within ninety (90) days of
invoice date;

 

        Accounts for an account debtor, fifty percent (50%) or more of whose
Accounts have not been paid within ninety (90) days of invoice date;

 

        Credit balances over ninety (90) days from invoice date;

 

        Accounts for an account debtor, including Affiliates, whose total
obligations to Borrower exceed twenty-five (25%) of all Accounts, for the
amounts that exceed that percentage, unless Bank approves in writing;

 

        Accounts for which the account debtor does not have its principal place
of business in the United States;

 

        Accounts for which the account debtor is a federal, state or local
government entity or any department, agency, or instrumentality thereof;

 

        Accounts for which Borrower owes the account debtor, but only up to the
amount owed (sometimes called “contra” accounts, accounts payable, customer
deposits or credit accounts);

 

        Accounts for demonstration or promotional equipment, or in which goods
are consigned, sales guaranteed, sale or return, sale on approval, bill and
hold, or other terms if account debtor’s payment may be conditional;

 

        Accounts for which the account debtor is Borrower’s Affiliate, officer,
employee, or agent;

 

        Accounts in which the account debtor disputes liability or makes any
claim and Bank believes there may be a basis for dispute (but only up to the
disputed or claimed amount), or if the Account Debtor is subject to an
Insolvency Proceeding, or becomes insolvent, or goes out of business;

 

        Accounts for which Bank reasonably determines after reasonable inquiry
and reasonable consultation with Borrower collection to be doubtful by reason of
the account debtor’s financial condition.

 

“ERISA” is the Employment Retirement Income Security Act of 1974, and its
regulations.

 

“Formula Line” is an Advance or Advances of up to Five Million Dollars
($5,000,000.00).

 

“FX Forward Contract” is defined in Section 2.1.3.

 

“FX Reserve” is defined in Section 2.1.3.

 

“GAAP” is generally accepted accounting principles.

 

“Guarantor” is any present or future guarantor of the Obligations, including
Natural Microsystems Securities Corporation.

 

“Indebtedness” is (a) indebtedness for borrowed money or the deferred price of
property or services, such as reimbursement and other obligations for surety
bonds and letters of credit, (b) obligations evidenced by notes, bonds,
debentures or similar instruments, (c) capital lease obligations and (d)
Contingent Obligations.

 

15

--------------------------------------------------------------------------------


 

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

 

“Intellectual Property” is any copyright rights, copyright applications,
copyright registrations and like protections in each work of authorship and
derivative work, whether published or unpublished, now owned or later acquired;
any patents, trademarks, service marks and applications therefor; any trade
secret rights, including any rights to unpatented inventions, now owned or
hereafter acquired.

 

“Inventory” is present and future inventory in which Borrower has any interest,
including merchandise, raw materials, parts, supplies, packing and shipping
materials, work in process and finished products intended for sale or lease or
to be furnished under a contract of service, of every kind and description now
or later owned by or in the custody or possession, actual or constructive, of
Borrower, including inventory temporarily out of its custody or possession or in
transit and including returns on any accounts or other proceeds (including
insurance proceeds) from the sale or disposition of any of the foregoing and any
documents of title.

 

“Investment” is any beneficial ownership of (including stock, partnership
interest or other securities) any Person, or any loan, advance or capital
contribution to any Person.

 

“Letter of Credit” means a letter of credit or similar undertaking issued by
Bank pursuant to Section 2.1.2.

 

“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2.

 

“Lien” is a mortgage, lien, deed of trust, charge, pledge, security interest or
other encumbrance.

 

“Loan Documents” are, collectively, this Agreement, any note, or notes or
guaranties executed by Borrower or Guarantor, and any other present or future
agreement between Borrower and/or for the benefit of Bank in connection with
this Agreement, all as amended, extended or restated.

 

“Material Adverse Change “ is: (i) A material impairment in the perfection or
priority of Bank’s security interest in the Collateral or in the value of such
Collateral; (ii) a material adverse change in the business, operations, or
condition (financial or otherwise) of the Borrower and Guarantor taken as a
whole; or (iii) a material impairment of the prospect of repayment of any
portion of the Obligations; or (iv) Bank determines, based upon information
available to it and in its reasonable judgment, that there is a substantial
likelihood that Borrower shall fail to comply with one or more of the financial
covenants in Section 6 during the next succeeding financial reporting period.

 

“Maturity Date” is May 12, 2003.

 

“Non-Formula Line” is an Advance or Advances of up to Five Million Dollars
($5,000,000.00).

 

“Obligations” are debts, principal, interest, Bank Expenses and other amounts
Borrower owes Bank now or later, including letters of credit, cash management
services, and foreign exchange contracts, if any, and including interest
accruing after Insolvency Proceedings begin and debts, liabilities, or
obligations of Borrower assigned to Bank.

 

“Other Assets” means any asset represented by shares of stock in another Person,
including, without limitation, in the Borrower’s Subsidiaries or Affiliates, or
any instrument evidencing any indebtedness owing by any Person to the Borrower
(other than trade payables to the Borrower).

 

“Payment Date” means the first calendar day of each month.

 

“Permitted Indebtedness” is:

 

16

--------------------------------------------------------------------------------


 

                Borrower’s indebtedness to Bank under this Agreement or the Loan
Documents;

 

                Indebtedness existing on the Closing Date and shown on the
Perfection Certificate;

 

                Subordinated Debt;

 

                Indebtedness to trade creditors incurred in the ordinary course
of business; and

 

                Indebtedness secured by Permitted Liens; and

 

                Extensions, refinancings, modifications, amendments and
restatements of any items of Permitted Indebtedness (a) through (f) above,
provided that the principal amount thereof is not increased or the terms thereof
are not modified to impose more burdensome terms upon Borrower or its
Subsidiary, as the case may be.

 

“Permitted Investments” are:

 

2              Investments shown on the Perfection Certificate and existing on
the Closing Date; and

 

2              (i)  marketable direct obligations issued or unconditionally
guaranteed by the United States or its agency or any state maturing within 1
year from its acquisition, (ii) commercial paper maturing no more than 1 year
after its creation and having the highest rating from either Standard & Poor’s
Corporation or Moody’s Investors Service, Inc., (iii) certificates of deposit
issued maturing no more than 1 year after issue, (iv) any other investments
administered through the Bank.

 

“Permitted Liens” are:

 

(a)           Liens existing on the Closing Date and shown on the Perfection
Certificate or arising under this Agreement or other Loan Documents;

(b)           Liens for taxes, fees, assessments or other government charges or
levies, either not delinquent or being contested in good faith and for which
Borrower maintains adequate reserves on its Books, if they have no priority over
any of Bank’s security interests;

 

(c)           Leases or subleases and non-exclusive licenses or sublicenses
granted in the ordinary course of Borrower’s business, if the leases, subleases,
licenses and sublicenses do not prohibit granting Bank a security interest; and

 

(d)           Liens incurred in the extension, renewal or refinancing of the
indebtedness secured by Liens described in (a) through (c), but any extension,
renewal or replacement Lien must be limited to the property encumbered by the
existing Lien and the principal amount of the indebtedness may not increase.

 

“Person” is any individual, sole proprietorship, partnership, limited liability
company, joint venture, company, trust, unincorporated organization,
association, corporation, institution, public benefit corporation, firm, joint
stock company, estate, entity or government agency.

 

“Prime Rate” is Bank’s most recently announced “prime rate,” even if it is not
Bank’s lowest rate.  Except as otherwise provided elsewhere herein, any Credit
Extension made hereunder based on the Bank’s Prime Rate shall increase or
decrease with the changes in the Bank’s Prime Rate.

 

“Responsible Officer” is each of the Chief Executive Officer, President, Chief
Financial Officer and Controller of Borrower.

 

17

--------------------------------------------------------------------------------


 

“Revolving Line” means collectively, the Formula Line and Non-Formula Line.

 

“Subordinated Debt” is debt incurred by Borrower subordinated to Borrower’s debt
to Bank on terms acceptable to Bank (and identified as being such by Borrower
and Bank).

 

“Subsidiary” is any Person, corporation, partnership, limited liability company,
joint venture, or any other business entity of which more than 50% of the voting
stock or other equity interests is owned or controlled, directly or indirectly,
by the Person or one or more Affiliates of the Person.

 

“Tangible Net Worth” means as of any applicable date, the consolidated total
assets of Borrower and its Subsidiaries plus (A) Subordinated Debt, minus (B),
without duplication: (i) the sum of any amounts attributable to (a) goodwill,
(b) intangible items such as unamortized debt discount and expense, patents,
trade and service marks and names, copyrights and research and development
expenses except prepaid expenses, and (c) all reserves not already deducted from
assets, and (ii) Total Liabilities; and (iii) Other Assets, and (iv) tax assets,
and (v) security deposits.

 

“Total Liabilities”means as of any applicable date, all obligations that should,
in accordance with GAAP be classified as liabilities on the consolidated balance
sheet of Borrower, including in any event all Indebtedness, but specifically
excluding Subordinated Debt.

 

 

 

 

 

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as a sealed instrument

under the laws of the Commonwealth of Massachusetts as of the date first above
written.

 

18

--------------------------------------------------------------------------------


 

 

BORROWER:

 

 

NMS COMMUNICATIONS CORPORATION

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

BANK:

 

 

 

SILICON VALLEY BANK, d/b/a

SILICON VALLEY EAST

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

 

SILICON VALLEY BANK

 

 

By

 

 

 

Name:

 

 

 

Title:

 

 

(Signed in Santa Clara County, California)

 

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A

 

The Collateral consists of all right, title and interest of Borrower in and to
the following:

 

All goods, equipment, inventory, contract rights or rights to payment of money,
license agreements, franchise agreements, general intangibles (including payment
intangibles), accounts (including health-care receivables), documents,
instruments (including any promissory notes), chattel paper (whether tangible or
electronic), cash, deposit accounts, fixtures, letters of credit rights (whether
or not the letter of credit is evidenced by a writing), commercial tort claims,
securities, and all other investment property supporting obligations, and
financial assets, whether now owned or hereafter acquired, wherever located; and

 

All Borrower’s Books relating to the foregoing and any and all claims, rights
and interests in any of the above and all substitutions for, additions,
attachments, accessories, accessions and improvements to and replacements,
products, proceeds and insurance proceeds of any or all of the foregoing.

 

The Collateral does not include:

 

 Any copyright rights, copyright applications, copyright registrations and like
protections in each work of authorship and derivative work, whether published or
unpublished, now owned or later acquired; any patents, trademarks, service marks
and applications therefor; any trade secret rights, including any rights to
unpatented inventions, now owned or hereafter acquired.  Notwithstanding the
foregoing, the Collateral shall include all accounts, license and royalty fees
and other revenues, proceeds, or income arising out of or relating to any of the
foregoing intellectual property.  To the extent a court of competent
jurisdiction holds that a security interest in any Intellectual Property is
necessary to have a security interest in any accounts, license and royalty fees
and other revenues, proceeds, or income arising out of or relating to any of the
foregoing Intellectual Property, then the Collateral shall, effective as of the
Closing Date, include the Intellectual Property, to the extent necessary to
permit perfection of the Bank’s security interest in such accounts, license and
royalty fees and other revenues, proceeds, or income arising out of or relating
to any of the Intellectual Property.

 

20

--------------------------------------------------------------------------------


 

 EXHIBIT B

 

Loan Payment/Advance Request Form

Deadline for same day processing is 3:00 E.S.T.

Fax To:  (617)
969–5965                                                                                       
Date:                                                     

 

LOAN PAYMENT:

Sample documents Client Name (Borrower)

 

From Account #

 

 

To Account #

 

 

(Deposit Account #)

 

 

(Loan Account #)

 

Principal $                                                        and/or
Interest
$                                                                                 

 

All Borrower’s representation and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects to on the date of the
telephone transfer request for and advance, but those representations and
warranties expressly referring to another date shall be true, correct and
complete in all material respects as of the date:

 

Authorized Signature:
                                                                                               
 Phone Number:                                   

Loan Advance:

Complete Outgoing Wire Request section below if all or a portion of the funds
from this loan advance are for an outgoing wire.

 

From Account #

 

 

To Account #

 

 

(Loan Account #)

 

 

(Deposit Account #)

 

Amount of Advance $                                 

 

All Borrower’s representation and warranties in the Loan and Security Agreement
are true, correct and complete in all material respects to on the date of the
telephone transfer request for and advance, but those representations and
warranties expressly referring to another date shall be true, correct and
complete in all material respects as of the date:

 

Authorized Signature:
                                                                                 
 Phone Number:                                                   

Outgoing Wire Request

Complete only if all or a portion of funds from the loan advance above are to be
wired.

Deadline for same day processing is 3:00pm, E.S.T.

 

Beneficiary Name:

 

 

 

Amount of Wire:

 

$

­

Beneficiary Bank:

 

 

 

Account Number:

 

 

City and Sate:

 

 

 

 

 

 

Beneficiary Bank Transit (ABA) #:

__ __ __ __ __ __ __

 

Beneficiary Bank Code (Swift, Sort, Chip, etc.):

 

 

 

 

(For International Wire Only)

 

 

 

 

 

 

 

Intermediary Bank:

 

 

 

Transit (ABA) #:

 

 

For Further Credit to:

 

Special Instruction:

 

 

By signing below, I (we) acknowledge and agree that my (our) funds transfer
request shall be processed in accordance with and subject to the terms and
conditions set forth in the agreements(s) covering funds transfer service(s),
which agreements(s) were previously received and executed by me (us).

 

Authorized Signature:

 

 

2nd Signature (If Required):

 

Print Name/Title:

 

 

Print Name/Title:

 

Telephone #

 

 

Telephone #

 

 

21

--------------------------------------------------------------------------------


 

EXHIBIT C

BORROWING BASE CERTIFICATE

 

--------------------------------------------------------------------------------

 

Borrower:           NMS Communications Corporation

 

Lender:       Silicon Valley Bank

 

Commitment Amount:     $5,000,000.00 under the Formula Line

 

--------------------------------------------------------------------------------

 

 

ACCOUNTS RECEIVABLE

 

 

 

1.

 

Accounts Receivable Book Value as of

 

$

 

 

2.

 

Additions (please explain on reverse)

 

$

 

 

3.

 

TOTAL ACCOUNTS RECEIVABLE

 

$

 

 

 

 

 

 

 

 

ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)

 

 

 

4.

 

Amounts over 90 days due

 

$

 

 

5.

 

Balance of 50 over 90 day accounts

 

$

 

 

6.

 

Credit balances over 90 days

 

$

 

 

7.

 

Concentration Limits

 

$

 

 

8.

 

Foreign Accounts

 

$

 

 

9.

 

Governmental Accounts

 

$

 

 

10.

 

Contra Accounts

 

$

 

 

11.

 

Promotion or Demo Accounts

 

$

 

 

12.

 

Intercompany/Employee Accounts

 

$

 

 

13.

 

Other (please explain on reverse)

 

$

 

 

14.

 

TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS

 

$

 

 

15.

 

Eligible Accounts (#3 minus #14)

 

$

 

 

16.

 

LOAN VALUE OF ACCOUNTS (75% of #15)

 

$

 

 

 

 

 

 

 

 

BALANCES

 

 

 

17.

 

Maximum Loan Amount

 

$

 

 

18.

 

Total Funds Available (Lesser of #17 or #16)

 

$

 

 

19.

 

Present balance owing on Line of Credit

 

$

 

 

20.

 

Outstanding under Sublimits (L/C, Foreign Exchange, Cash Mgt.)

 

$

 

 

21.

 

RESERVE POSITION (#18 minus #19 and #20)

 

$

 

 

 

The undersigned represents and warrants that this is true, complete and correct,
and that the information in this Borrowing Base Certificate complies with the
representations and warranties in the Loan and Security Agreement between the
undersigned and Silicon Valley Bank.

 

 

22

--------------------------------------------------------------------------------